Estee, J.
This is a proceeding, heard before the Court, for the deportation of one Yonig lío, a Chinese laborea’, arrested upon the information of W. It. Hendry, Deputy Marshal of the United States foa* the District of Hawaii, on the ground that said Yong Ho is a Chinese laborea' and now within the limits of the United States and the District of Hawaii, without the certificate of residence required by the Act of Congress approved May 5th, 1892, and the Act of November* 3rd, 1893, amendatory thereof, and the Act of Congress approved April 30th, 1900, providing a govea’nmeutt for the Tea*ritoay of Hawaii.
It is prescribed by the Act of Congress approved April 30th, 1900, and entitled an “Act to provide a government for the Territory of Hawaii,” (Yol. 31, U. S. Stats., page 11-1), and especially by section 101 of said Act—
“That Chinese in the Hawaiian Islands when this Act takes effect, may within one year thereafter obtain certificates of residence as required by ‘An Act to prohibit the coming of Chinese persons into the United States/ approved May fifth, eighteen hundred and ninety-'two>, as amended by an Act approved November third, eighteen hundred and ninety-three, entitled ‘An Act toi amend am Act entitled am ‘Act -to prohibit the coming of Chinese persons into the United States/ approved May fifth, eighteen hundred and ninety-two/ .and until the1 expiration, of said year shall not be deemed to be unlawfully in the United States if found therein without sucia certificates. * * *”
This Act took effect June 11th, 1900.
<On the principle of expressio wikis est exelusio alterius (the expression of one thing is the exclusion of all others) it is ciclar that no Chinaman not in the Hawaiian Islands when the *3foregoing Act went into effect was' entitled to a certificate of residence.
Section 6 of the Act of Congress of May 5th, 1892, as amended by the Act of November 3rd, 1893, and which Acts are in terns made applicable to this Territory, prescribes that:—
“It shall be the duty of all Chinese laborers within the limits of the United States, who were entitled to remain in thei United States before the passage of the Act to which this is! an amendment, to apply to the Collector of Internal Revenue of their respective districts within six mlonths after the passage of this Act for a certificate of residence; and any Chinese laborer within the limits of the United States-who shall neglect, fail or refuse to comply with thei provisions of this Act, and the Act to which this is an amendment, or who, after the expiration of said six months shall he found within the jurisdiction of the United States without such certificate of residence, shall he deemed and adjudged to ha unlawfully within the United States, and may he arrested by any United States * * * Marshal or his deputies, and taken before a United States Judge, whose duty it shall he to order that he be deported from the United States * * * unless he shall prove to the satisfaction- of said Judge that by reason of accident, sickness or other unavoidable caus'e, he has been unable toi procure bis certificate and to the satisfaction of said United States Judge, and by at least one credible witness other than Chinese, that he was a- resident of the United States on the 5 th day of May, eighteen hundred and ninety-two” (the day said Act took effect.)
This being amended by the Act for the government of the Territory of Hawaii, the time was extended within which Chinese laborers resident in the Hawaiian Islands could procure said certificates of residence to one year from the 14th day of June, 1900.
It will he seen that Chinese who werei “in the Hawaiian Islands” on the 14th day of June, 1900, were by law compelled to comply with the terms of Section 101 of the Act of April 30th, -1900, and in accordance with thei provisions of Section 6 *4of'the Act of May 5 th, 1892, as amended, by the Act of November 3rd, 1893, obtain the certificate of residence within twelve mlonths therefrom or be subject to deportation, unless they could clearly establish to the satisfaction of the Judge “that by reason of accident, sickness or other unavoidable cause” they were unable to secure the same; and at the same time establishing to the satisfaction of said Judge, and “by at least one credible witness other than Chinese,” that they were residents of the Territory on the said 14th day of June, 1900, when the Act went into effect. What are the facts’ in .this’ case?
The defendant left the Hawaiian Islands after annexation in October, 1899, and went to China, returning sometime in July, 1901, nearly two years thereafter, and so he was therefore not a resident of the Territory on the 14th day of June, 1900. His excuse for not returning within the year provided for in his certificate of return was that he had rheumatism and could not for that reason return sooner.
But the sickness shown was a reason given for the delay to return within the year required by his return certificate, not the sickness contemplated by Section 6 of the Act of November 3rd, 1893, as a reason for a delay in registering as a Chinese laborer within the limits of the United States at the time the Act went into effect.
The Courts have uniformly sustained the Chinese Exclusion Laws. Chinese exclusion is simply the exercise of exclusive national jurisdiction within the territory of this nation. As was said by Chief Justice Marshall, as far back as in the case of The Schooner Exchange v. McFadden, et al., reported in 7th. Cranch, U. S. 116.
“The jurisdiction of the nation within its own Territory is necessarily exclusive and absolute.”
In the case of Chae Chang Ping v. United States, reported in 130 U. S. 581, the Supreme Court of the United States held that — -
“A certificate issued to a Chinese laborer under the * * * Act of May 6th, 1882, * * * conferred upon him no *5right to return to the United States of which he could not he deprived by a subsequent Act of Congress.” The Act of June 14, 1900, is such subsequent Act.
To the same point also is the more recent case of Fong Yue Sing v. United States, found in 149 U. S., page 698, where the Court say:
“That Congress could during the absence of a Chinese laborer who had formerly been in the United States, and had departed therefrom with a return certificate, pass a law restraining said Chinese laborer from returning.”
And that is practically what has been done in this case.
It is conceded that Yong Ho, the defendant, was not “one of the Chinese in the Hawaiian Islands” when the Act of Congress of April 30th, 1900, went into effect, to-wit: June 14th, 1900. That being so he could not register even if hel had returned in time according to the language of the statute. The law does not permit him to come into the country to get a certificate that he is a resident laborer. There is no reservation in the' Act of April 30th, 1900, permitting the return of Chinese laborers who had voluntarily left the Hawaiian Islands after annexation with the intent to return. 1. Congress must he assumed to have known that there might he many such Chinese', but having made no provision for their return after June 14th, 1900, or the issuance of a residence certificate to them, it is clear they should be excluded.
Yong' Ho comes squarely within this class;, and being a Chinese laborer within the: limits of the Hnited Statesl and the District of Hawaii, without the registration certificate required, he possesses no1 right to remain here. And' while it may he that a hardship is seemingly worked in this case, yet the permission to come here accorded! to Chinese laborers is simply a privilege, not a right, which Congress can withdraw by any subsequent legislation. The Courts have no power to modify or change this regulation. As was sard in the case of Li Sing v. United States, 180 U. S. 486, 495,
*6- “We cannot yield by modifying or relaxing, by judicial construction tbe severity of the statute: under consideration.”
Let the: defendant be remanded to the custody of the Marshal with instructions to- deport him to the country from whence he came.